Citation Nr: 1129128	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, including as due to exposure to Agent Orange.

4.  Entitlement to service connection for type II diabetes mellitus, including as due to exposure to Agent Orange.

5.  Entitlement to service connection for benign prostatic hypertrophy, including as due to exposure to Agent Orange.

6.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a disability rating in excess of 40 percent for prostate cancer, status post radiation therapy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and V.J.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

The matter of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, type II diabetes mellitus, and benign prostatic hypertrophy comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter of entitlement to a disability rating in excess of 30 percent for PTSD comes before the Board on appeal from a March 2007 RO rating decision.  The matter of entitlement to a disability rating in excess of 40 percent for prostate cancer, status post radiation therapy, comes before the Board on appeal from a June 2008 RO rating decision.  These issues were previously remanded by the Board in January 2010.

In October 2009, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current left ear hearing loss disability.

2.  Right ear hearing loss disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to such service.

3.  Tinnitus was not manifested during the Veteran's active duty service, nor is it otherwise related to such service.

4.  There is no competent evidence of current type II diabetes mellitus, nor is the Veteran's claimed disability otherwise related to his active duty service, including as due to exposure to Agent Orange.

5.  The Veteran does not have a medical diagnosis of benign prostatic hypertrophy; his prostate symptoms have been medically attributed to his service-connected residuals of prostate cancer. 

6.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to such service, including as due to exposure to Agent Orange.

7.  Since September 1, 2008, the Veteran's service-connected prostate cancer, status post radiation therapy, is manifested by no more than a daytime voiding interval of approximately 15 minutes and a nighttime voiding frequency of 4 times per night.  The Veteran's service-connected prostate cancer, status post radiation therapy, has not been manifested by any renal dysfunction, by leaking requiring the wearing of an appliance or absorbent material, by urinary retention requiring intermittent or continuous catheterization, nor by reoccurrence or metastasis of cancer.


CONCLUSIONS OF LAW

1.  The Veteran's claimed left ear hearing loss disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The Veteran's claimed right ear hearing loss disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  The Veteran's claimed tinnitus was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The Veteran's claimed type II diabetes mellitus was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The Veteran's claimed benign prostatic hypertrophy was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The Veteran's claimed hypertension was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for a disability rating in excess of 40 percent for prostate cancer, status post radiation therapy, have not been met for the period since September 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by letters dated in March 2006, July 2008, and August 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated in September 2010 via a supplemental statement of the case, thereby curing any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding, in part, that VA is required only to send the Veteran a generic notice).  Reviewing the July 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records are on file.

The Veteran was afforded a VA audiological examinations in July 2005 and April 2010, as well as VA genitourinary examinations in January 2008, July 2009, and April 2010 with an August 2010 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue of entitlement to service connection for bilateral hearing loss and benign prostatic hypertrophy, as well as entitlement to an increased rating for prostate cancer, status post radiation therapy.  Thus, the Board finds that further examination is not necessary with regard to these issues.

The Board acknowledges that no VA examination report is of record with an etiology opinion specifically addressing the Veteran's claimed hypertension and type II diabetes mellitus.  However, a VA medical examination is not warranted with regard to these two issues.  In regard to service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case, as the evidence of record fails to indicate that hypertension had its onset in service or is otherwise related thereto.  The Veteran is now diagnosed with hypertension, but the evidence contains no suggestion of hypertension diagnosed during service or for many years following service.  The Board notes that in the Veteran's contends that his hypertension is related to his exposure to Agent Orange; however, the Veteran is not competent to opine on medical matters such as the etiology of medical disorders, nor has he submitted competent medical evidence showing such claimed nexus.  In addition, the Board observes that there is no competent and credible diagnosis of type II diabetes mellitus.  The Board finds that the Veteran is also not competent to diagnose medical disabilities, such as type II diabetes mellitus.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues of hypertension and type II diabetes mellitus, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board finds there was substantial compliance with its January 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, addition VA and SSA records were obtained and additional VA medical examinations were administered in April 2010.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, type II diabetes mellitus, benign prostatic hypertrophy, as well as entitlement to an increased rating for prostate cancer, status post radiation therapy, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

I.  Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II.  Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he contends resulted from noise exposure incurred during active duty.

Initially, the Board notes that hearing loss disability for VA purposes is defined as auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board further notes that the laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's personnel records document that his military occupational specialty (MOS) in service included being a cannoneer, infantryman, and unit supply clerk.  Therefore, the Board finds it reasonable to accept that the Veteran was exposed to acoustic trauma during service.

During the Veteran's October 1966 examination for enlistment for active duty service, the Veteran denied that he currently had or had previously experienced hearing loss, ear trouble of any sort, or worn hearing aids.  At this time, the Veteran's ears were clinically evaluated as normal.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
-10
LEFT
5
0
-5
-5
-5

During the Veteran's examination for discharge in October 1968, the Veteran expressly denied that he currently had or had previously experienced hearing loss, ear trouble of any sort, or worn hearing aids.  The examiner evaluated the Veteran's ears as clinically normal.  The Veteran was afforded an audiological evaluation, which showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

In 2004, the Veteran filed a claim for bilateral hearing loss and tinnitus.

In July 2005, the Veteran was afforded a VA audiology examination in connection with his claimed bilateral hearing loss and tinnitus.  The physician noted that the Veteran served on active duty for two years, from November 1966 to October 1968.  During the examination, the Veteran indicated that he was in combat in Vietnam, and that most of his military noise exposure consisted of artillery fire without being provided ear protection.  The Veteran also provided significant non-military noise exposure.  The Veteran reported that he strongly believed that he had had significant hearing loss since his active duty service, and particularly since Vietnam.  The Veteran also provided a long history of bilateral recurrent tinnitus, which he indicated occurred three to four times per week and would last up to one hour in duration.  The Veteran reported that the onset of his tinnitus was either 1968 or 1969.

The examiner stated that the Veteran's audiogram revealed invalid audiometric thresholds because the Veteran provided inappropriate threshold levels.  The examiner stated that the Veteran was responding to pure-tones that would indicate a severe hearing loss.  The examiner noted that speech reception threshold averages were approximately 40 decibels, with no agreement between speech reception threshold scores and pure-tone averages.  The examiner stated that the Veteran provided excellent word recognition scores at 40 to 60 decibels, at levels well below volunteered pure-tone threshold levels and at the level of speech reception threshold scores.  The Veteran exhibited normal type A tympanometry with normal acoustic reflexes present from 500 hertz through 4000 hertz.  The examiner stated that the Veteran was reinstructed numerous times throughout the test and continued to provide inappropriate threshold levels.

The examiner noted that his review of the Veteran's service medical records was negative for hearing loss and/or tinnitus incurred while on active duty, which included sick call records.  The examiner stated that, at separation from active duty service, the Veteran was noted to have normal audiometric thresholds recorded at all frequencies tested, and the Veteran did not have any complaints of either hearing loss or tinnitus.

The Veteran's audiometric thresholds were not documented in the examination report.  The examiner found the Veteran to have bilateral hearing loss, but stated that he strongly suspected that the Veteran had normal hearing.

The examiner concluded that the Veteran's bilateral hearing loss was not related to his military service, particularly military noise exposure/acoustic trauma.  The examiner also opined that the Veteran's tinnitus was less likely than not related to military service, particularly military noise exposure/acoustic trauma.  The examiner based his opinions on the fact that the Veteran's service treatment records did not document in-service hearing loss and/or tinnitus, and the Veteran's separation examination showed normal audiometric thresholds.  The examiner further stated that the Veteran's hearing loss would have occurred subsequent to his separation from active duty service.  The examiner stated that hearing loss caused by acoustic trauma occurs at the time of exposure, and not years later.

In October 2009, the Veteran provided testimony about his claimed hearing loss and tinnitus during a Board hearing.  At this time, the Veteran testified that his military noise exposure included 155 Howitzers while being a member of the firing crew.  The Veteran testified that he experienced ringing in his ears just about every day.  The Veteran testified that he did not have a detailed hearing examination during his discharge from active duty.  The Veteran testified that he had not been examined by anyone besides the VA during his July 2005 examination.  The Veteran's friend also testified about the Veteran's hearing and tinnitus.  The friend testified that she knew the Veteran before and after his active duty service.  The friend testified that she noticed that the Veteran currently had difficulty hearing, that he discussed his tinnitus with her, and that she noticed a big difference in his hearing before and after his active duty service.

Pursuant to the Board's January 2010 remand instructions, the Veteran was afforded another VA audiological examination in April 2010.  The examiner noted that a review of the claims file was completed.  The examiner noted that the Veteran's 1966 enlistment audiogram and 1968 discharge audiogram showed right and left audiometric thresholds within normal limits from 500 hertz to 4000 hertz.  The examiner noted that service treatment records were negative for complaints of tinnitus.  During the examination, the Veteran reported that he was exposed to mortars during service, and that hearing protection was not used.  The Veteran reported that the onset of his tinnitus was "a long time ago."  On examination, the Veteran's word recognition score using the Maryland CNC Test was 100 percent for both ears.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
40
LEFT
5
5
10
10
35

The examiner concluded that both of the Veteran's ears had hearing within normal limits from 500 hertz to 3000 hertz, with mild sensorineural hearing loss at 4000 hertz.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and intermittent tinnitus.  After reviewing the Veteran's service medical records, a personal interview of the Veteran, and audiometric testing, the examiner opined that the Veteran's hearing loss and tinnitus were not a result of noise exposure during his active duty service.  The examiner's rationale appears to based on the fact that both the Veteran's service enlistment and discharge audiograms were within normal limits from 500 hertz to 4000 hertz, and the service treatment records did not document any complaints of tinnitus.

As already noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board notes that the Veteran contends that he has left ear hearing loss difficulty.  While the Veteran is competent to report subjective difficulty hearing, as that is experienced and observable through his five senses, he is not competent to report that he meets the statutory definition of hearing loss disability, as such would require specialized knowledge, training, and testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, to the extent his statements, as well as his friend's testimony, are competent evidence of hearing loss, they are far outweighed by the objective testing during the April 2010 VA examination showing normal hearing for VA purposes for the left ear.  With regard to the July 2005 VA examination, which found that the Veteran had bilateral hearing loss, the Board finds that this diagnosis is not sufficient for finding that the Veteran met the criteria for left ear hearing loss.  In this regard, the Veteran's audiometric thresholds were not documented in the examination report, nor were his speech recognition scores using the Maryland CNC Test.  Furthermore, the examiner stated that he strongly suspected that the Veteran had normal hearing.

The totality of the evidence of record establishes that there is no chronic left ear hearing loss disability.  Significantly, the April 2010 VA examination found that hearing at all relevant puretone threshold levels was within normal limits for the left ear.  In addition, there was no impairment of speech discrimination during the VA medical examination.  The objective medical evidence simply does not show any chronic left ear hearing loss disability.

All competent post active duty service medical records document that the Veteran's left ear hearing at all relevant puretone threshold levels was within normal limits for VA purposes.  In addition, there were no speech recognition scores that were less than 100 percent for the Veteran's left ear.  Therefore, the Board finds that there is no valid claim, since the Veteran does not have a present left ear hearing loss disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection is not warranted, as the overwhelming weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the Veteran's left ear hearing acuity decrease in the future so as to meet the criteria under 38 C.F.R. § 3.385, he may always request that his claim be reopened.

With respect to the claim for right ear hearing loss, although the Veteran attempts to link his current bilateral hearing loss to service, as a lay person he is not competent to opine on medical matters such as the etiology of medical disorders.  Accordingly, his statements as to etiology are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  To any extent the Veteran intends to suggest that he has had right ear hearing loss since service, the Board finds his account to be inconsistent with the other evidence of record and thus not credible.  In this regard, the Veteran expressly denied that he currently had or had previously experienced hearing loss, ear trouble of any sort, or worn hearing aids during his October 1968 discharge examination.  Furthermore, the Veteran's right ear hearing acuity was within normal limits at that time.

The Board notes that the results from the April 2010 VA audiological examination showed that the Veteran has a current right ear hearing loss disability for VA purposes; however, a medical nexus must be shown between active service and the present right ear hearing loss disability.

In this case, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's right ear hearing loss.  The evidence against such a link includes the long period of time between service and the initial documentation of bilateral hearing loss disability and the opinions from VA's July 2005 and April 2010 examinations.  The first post-service evidence of the Veteran's claimed hearing disability is shown from the VA audiology examination administered in July 2005, although the examiner believed that the Veteran's hearing was normal at that time.  In addition, the Board believes considerable weight must be afforded to the negative nexus opinions from the July 2005 and April 2010 VA examinations, since they are the only objective medical evidence of record discussing the etiology of the Veteran's claimed hearing loss.  The only items of evidence in favor of such a link are the statements and testimony from the Veteran and his friend, which the Board finds to be unpersuasive in light of the other evidence of record.  The Board had considered the lay statements and testimony, but the Board is unable to find that these statements are sufficient to place the negative evidence and the positive evidence in a state of equipoise.  See 38 C.F.R. § 3.102.

The Board acknowledges the Veteran's contentions and understands his strong belief that his hearing loss is due to his service.  However, after considering the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the claim for tinnitus, the Board finds that the Veteran is certainly competent to state when he first started experiencing tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  In this regard, the Board notes that the Veteran reported that the onset of his tinnitus was while he was on active duty.  However, the Board questions the Veteran's credibility regarding his statements.  In this regard, the examiner from the July 2005 VA examination stated that the Veteran provided inappropriate threshold levels.  Furthermore, the lack of any post-service treatment or complaints until approximately thirty-six years after leaving active duty is also probative to the issue of chronicity of the disability.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board assigns more probative value to the July 2005 and April 2010 VA examination nexus opinions than to the Veteran's statements.  The Board had considered the Veteran's statements, but the Board is unable to find that his statements are sufficient to place the negative evidence and the positive evidence in a state of equipoise.  See 38 C.F.R. § 3.102.

The Board believes considerable weight must be afforded to the July 2005 and April 2010 VA examinations, since it is the only objective medical nexus opinion of record discussing the etiology of the Veteran's claimed tinnitus.  Significantly, both examiners opined that the Veteran's current complaint of tinnitus was not related to military noise exposure.  The Board accepts the VA negative nexus opinions as valid because they are based upon a review of the record, which included no complaints or treatment for tinnitus, a relevant history provided by the Veteran, and examination of the Veteran.

The Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's claimed tinnitus.  The evidence against such a link includes the VA nexus opinions from July 2005 and April 2010.  The only evidence in favor of a link between service and the Veteran's claimed tinnitus are his statements and testimony, as well as his friend's, which are unpersuasive in light of the other evidence of record.

In sum, the Board acknowledges the Veteran's contentions and understands his strong belief that his tinnitus is due to his service.  However, after considering the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Type II Diabetes Mellitus

With regard to the Veteran's claim of entitlement to service connection for type II diabetes mellitus, including as due to exposure to Agent Orange, the Board notes that there is no competent evidence documenting a current disability.  In this regard, the Veteran's service treatment records do not document type II diabetes mellitus.  In addition, the Veteran's post-service treatment records do not provide a diagnosis of type II diabetes mellitus.  The Board notes that VA treatment records document that the Veteran has been assessed with elevated fasting blood sugar; however, the records do not document that the Veteran's glucose levels have been greater than or equal to 126 milligram (mg) per deciliter (dL).

The Board notes that the Veteran contends that he has type II diabetes mellitus.  However, the Board finds that the Veteran is not competent to diagnose himself with type II diabetes mellitus, as such would require specialized knowledge, training, and testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, although the Veteran attempts to link his claimed type II diabetes mellitus to his active duty service, specifically including as due to exposure to Agent Orange, the Board finds that the Veteran is also not competent to opine on medical matters such as the etiology of medical disorders as a layperson.  Accordingly, the lay statements as to a diagnosis and etiology are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Furthermore, the Board notes that the Veteran testified during the October 2009 Board hearing that his primary physician stated that he was borderline diabetic at one time, but that six months later, when he had another physical examination, he was told that he was not diabetic or borderline diabetic.  He further testified that he was not taking any medication for diabetes.

Additionally, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 C.F.R. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this regard, the claims file contains no competent, credible, or objective evidence that the Veteran currently has type II diabetes mellitus.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection for type II diabetes mellitus.

In sum, there is no persuasive evidence showing type II diabetes mellitus in service, there is no competent evidence linking type II diabetes mellitus to service (including as due to exposure to Agent Orange), and there is no competent evidence of current type II diabetes mellitus.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Benign Prostatic Hypertrophy

After reviewing the medical evidence in connection with this issue, the Board finds that there is no medical diagnosis of benign prostatic hypertrophy (BPH).  The record shows that the Veteran has symptoms related to the prostate.  It appears that initially there was some thought that these problems were due to benign prostatic hypertrophy.  However, it is now clear that the Veteran's symptoms are in fact related to his prostate cancer.  

Pursuant to the Board's January 2010 remand instructions, the Veteran was afforded a VA medical examination in connection with his claimed BHP in April 2010.  The examiner diagnosed the Veteran with BHP, and stated that the Veteran was currently being treated for this disability.  The examiner opined that the Veteran's BHP was not due to his service-connected prostate carcinoma.  However, in August 2010, the same examiner provided an addendum opinion.  It appears that the examiner on further review was of the opinion that the Veteran did not have a diagnosis of BHP in service, that he did not have a current diagnosis of BHP, and that his symptoms of urinary frequency and incontinence were due to his radiation treatment.

The Board also notes that the Veteran underwent a VA genitourinary examination in January 2008.  The report of this examination is quite detailed, but does not refer to benign prostatic hypertrophy.  The report lists a past history of 10 different disorders, but benign prostatic hypertrophy is not included in this list.  On examination, the prostate was described as small.  

The Board believes that the totality of the competent evidence persuasively shows that the Veteran does not have benign prostatic hypertrophy.  Although this disorder was mentioned early on, it appears that further medical examination and investigation showed that the symptoms complained of are related to the prostate cancer and/or the treatment for such cancer.  The Veteran is already service-connected for residuals of prostate cancer.  Without a medical diagnosis of benign prostatic hypertrophy, service connection for such disorder is not possible.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

V.  Hypertension

The Veteran asserts that he is entitled to service connection for hypertension as a result of exposure to Agent Orange while serving in Vietnam.  VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In the present case, the Veteran's service personnel records reflect that he served in the Republic of Vietnam from March 1968 to October 1968.  Exposure to Agent Orange is therefore presumed.  However, presumptive service connection is not warranted for hypertension as this type of disability is not included in the list of diseases found in 38 C.F.R. § 3.309(e) which qualifies for presumptive service connection.  See also 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6).  The Board's inquiry, however, does not end here.  The United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

During the Veteran's service entrance examination in October 1966, he expressly denied pain or pressure in his chest, palpitation or pounding heart, and high blood pressure.  The examiner evaluated the Veteran's heart (thrust, size, rhythm, and sounds) as clinically normal and his blood pressure reading while sitting was 112/76.  The examiner ultimately found the Veteran qualified for enlistment.

Service treatment records do not reference any complaints of or treatment for hypertension or heart problems.

During the Veteran's military separation examination in October 1968, the Veteran again expressly denied pain or pressure in his chest, palpitation or pounding heart, and high blood pressure.  The examiner also evaluated the Veteran's heart (thrust, size, rhythm, and sounds) as clinically normal and his blood pressure reading while sitting was 118/70.  The examiner ultimately found the Veteran qualified for separation.

The Veteran's VA and private treatment records document that the Veteran has been treated for and diagnosed with hypertension.  The Veteran was afforded a VA Agent Orange examination in June 2004.  During the examination, the Veteran reported a 15 year history of high blood pressure.  Also, the Board notes that the treatment records do not provide a medical nexus opinion as to the etiology of the Veteran's hypertension.

In October 2009, the Veteran provided testimony during a Board hearing about his claimed hypertension.  At this time, the Veteran testified that he was first medically diagnosed with hypertension in 2005, when he first started going to VA for medical treatment.

The Veteran has submitted multiple statements which contend that his hypertension is related to his service, included due to his exposure to Agent Orange.  Although the Veteran attempts to link his current hypertension to his service and his exposure to Agent Orange, hypertension is not, in the Board's opinion, the type of observable disorder subject to lay opinion as to causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements as to etiology are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

To the extent the Veteran intends to suggest that he has had hypertension since service, the Board finds his account to be inconsistent with the other evidence of record, specifically including the negative separation examination.  In addition, during the June 2004 VA Agent Orange examination, the Veteran reported only a 15 year history of high blood pressure, and the Veteran testified in October 2009 that he was not diagnosed with hypertension until 2005.  The lack of post-service medical records documenting the Veteran's claimed hypertension, as well as high blood pressure, until many years after leaving active duty is probative to the issue of chronicity of the disability.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that service connection on a direct basis is not warranted for hypertension.  Service medical records are silent for any complaints of, treatments for, or diagnosis of hypertension.  The Veteran's blood pressure was recorded as 112/76 at his entrance examination in October 1966, and 118/70 at his separation examination in October 1968.  No hypertension was diagnosed on these occasions, or at any other time during service, or for many years following service.  The absence of pertinent complaint or diagnosis in the service medical records, and the pertinently normal clinical findings during service and on the October 1968 separation examination, strongly suggest that neither the Veteran nor trained medical professionals believed that he suffered from chronic hypertension during service or at the time of this separation from service.  In sum, there is no competent or credible evidence suggesting that the Veteran was diagnosed with hypertension during service or within the one year presumptive period following service, nor is there supporting evidence to suggest any continuity of hypertension from service to show a nexus to service.  Therefore, service connection for hypertension is not warranted on a direct basis.

The Board sympathizes with the Veteran, recognizes his service and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, including as due to exposure to Agent Orange.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension, including as due to exposure to Agent Orange, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating - Prostate Cancer, Status Post Radiation Therapy

I.  Laws and Regulations

The Veteran contends that his service-connected prostate cancer, status post radiation therapy, is more disabling than currently evaluated.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected residuals of prostate cancer have been rated by the RO under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under this regulatory provision, a rating of 100 percent is warranted where there are malignant neoplasms of the genitourinary system.  Diagnostic Code 7528 further notes that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115a.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  Id.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  Id.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  38 C.F.R. § 4.115a.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

The record reflects that there has been no demonstration of renal dysfunction or obstructed voiding, and there has also been no demonstration of recurrence of the Veteran's prostate cancer.  Thus, an increased evaluation would not be warranted under 4.115a relating to renal dysfunction or obstructed voiding, or under the provisions of Diagnostic Code 7528 relating to malignant neoplasms of the genitourinary system.

The Board notes that the Veteran has developed the symptom of erectile dysfunction which appears to be associated with residuals of prostate cancer.  In this regard, the Veteran has been separately awarded service connection for erectile dysfunction (noncompensable) and special monthly compensation for loss of use of a creative organ; thus, this aspect of the symptomatology associated with the residuals of prostate cancer will not be considered in the rating involved in this decision.  The Board also notes, in passing, that a compensable rating is warranted under 38 C.F.R. § 4.115b, Diagnostic Code 7522 only when there is deformity of the penis with loss of erectile power.  There has been no demonstration of such deformity.

II.  Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of prostate cancer, status post radiation therapy, warrants a higher disability rating.  The Board notes that the Veteran was granted a 100 percent rating for the period from December 7, 2006 through August 31, 2008.  Subsequently, a June 2008 RO rating decision decreased the Veteran's evaluation of residuals of prostate cancer, status post radiation therapy, to 40 percent, effective September 1, 2008.

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in an March 2008 rating decision.  The March 2008 rating decision stated that a January 2008 VA examination showed no evidence of a recurrence of prostate cancer, and that, therefore, the Veteran's disability was to be rated on residuals, which primarily consisted of urinary frequency.  The reduction to a 40 percent rating was then assigned in a June 2008 rating decision, effective September 1, 2008.

As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  However, the Board notes that since the Veteran was granted the full benefit he sought for the period from December 7, 2006 through August 31, 2008, this period of time is not on appeal.  Id.

The Veteran was afforded a VA examination in January 2008.  During the examination, the Veteran reported some lethargy and weakness since he completed radiation treatment.  The Veteran reported that his weight was stable.  The Veteran reported a daytime voiding frequency of every 30 to 60 minutes.  He also reported a nighttime voiding frequency of approximately 3 or more times per night, with a voiding frequency of every 1 to 2 hours.  The Veteran reported hesitancy in starting his urine stream since the radiation, although he reported that it was currently better.  The Veteran reported some current left lower quadrant pains for the past 3 to 4 months.  The Veteran reported that his urine stream was back to the same size flow.  

The Veteran denied dysuria, as well as any infections of the prostate or prostatitis.  The Veteran had one episode of prostatitis initially after the diagnostic biopsy showing the carcinoma of the prostate that cleared with treatment.  The Veteran denied incontinence, and denied wearing any pads.  The Veteran reported urgency, and stated that "when I have to go, I need to go quick."  The examiner noted that the Veteran started radiation treatment in May 2007 and completed treatment in July 2007.  The Veteran reported that he did not have any complications with the treatment, except for the weakness feelings and some slight nausea; however, the Veteran denied any current nausea or vomiting symptoms.  The examiner diagnosed the Veteran with prostate adenocarcinoma, treated with radiation, no apparent ill effects of treatment, and has had a good result from radiation treatment.

Subsequently, the Veteran was afforded another VA examination in July 2009.  During the examination, the Veteran denied experiencing lethargy.  The Veteran reported waking up tired at times, with his tiredness occurring 2 to 3 times per week, but that his weakness was not incapacitating.  The Veteran denied anorexia and weight loss or gain.  The Veteran reported a daytime voiding frequency of 5 to eight times per day.  He also reported a nighttime voiding frequency of 3 times per night.  The Veteran denied hesitancy, dysuria, incontinence, urinary tract surgery, urinary tract infections (UTIs), nephrolithiasis, acute nephritis, and hospitalizations.  The Veteran reported that his urinary stream was normal.  He also reported malignancy.  The examiner noted that the Veteran did not have any complication with his radiation therapy and that there was no metastasis.  The Veteran also denied catheterization, dilations, drainage procedures, diet therapy, medications, and invasive procedures.  The examiner found that there were no effects on the Veteran's occupation and daily activities.  The Veteran denied rectal pains, itching or burning, testicular pain, swelling or atrophy.  The Veteran denied wearing pads or diapers.  The examiner noted that the Veteran's PSA was 1.6 in March 2009, and urinalysis was negative and he had normal renal function.  The examiner diagnosed the Veteran with prostate cancer Gleason 6, status post radiation therapy with residuals of frequency on urination 5 to 8 times per day and 3 times per night, some urgency, but no leakage or incontinence.

In October 2009, the Veteran provided testimony about the residuals of his prostate cancer, status post radiation therapy.  The Veteran testified that he had a daytime voiding frequency of every 15 to 20 minutes on average.  He also testified that he had a nighttime voiding frequency of at least 3 times per night.  The Veteran testified that he had had accidents where he had wet his pants.  He also testified that he had not bought any over-the-counter medication or pads for incontinence.  The Veteran's friend testified that the Veteran may be embarrassed to wear any pads or diapers.

Pursuant to the Board's January 2010 remand instructions, the Veteran was afforded an additional VA examination in April 2010.  During the examination, the Veteran denied lethargy, anorexia, hesitancy, dysuria, urinary tract surgery, UTIs, nephrolithiasis, acute nephritis, hospitalizations, catheterization, dilations, drainage procedures, diet therapy, medications, and invasive procedures.  The Veteran reported that he gained 40 pounds during the past year because of his joint complaints and being unable to exercise.  The Veteran reported a daytime voiding frequency of every 2 hours on average.  He also reported a nighttime voiding frequency of 3 to 4 times per night.  The Veteran reported a weak urinary stream.  The Veteran reported that he had noticed mild dribbling of urine after he urinates, as well as wetting his underpants, but he denied wearing any pads or diapers.  The Veteran reported malignancy.  The examiner found that there were no effects on the Veteran's occupation and daily activities.  The examiner noted that a September 2009 digital rectal examination showed normal rectal tone and a flat nodular prostate.  The examiner also noted that the Veteran's PSA was 1.2 in February 2010 and 1.4 in September 2009.  The examiner noted that the Veteran appeared to be in no apparent distress.  The examiner diagnosed the Veteran with prostate carcinoma Gleason 6; completed radiation treatment, and current PSA was stable.  The examiner found an increased urinary frequency and occasional leakage.

Under voiding dysfunction, a higher rating is only available under the criteria for urine leakage.  38 C.F.R. § 4.115a.  The Board observes that a 60 percent evaluation is warranted when a Veteran is required to use an appliance or wear absorbent materials which must be changed more than 4 times per day.  However, in this case, the Veteran has specifically denied the use of pads or any appliances.  The Board notes that the Veteran has not at any time shown manifestations that would warrant a rating in excess of 40 percent for the period since September 1, 2008.  Therefore, the Board finds that the preponderance of the evidence is against a rating greater than 40 percent.  In sum there is no evidence to support the finding that the Veteran requires the use of an appliance or wearing absorbent materials, which much be changed more than four times a day, to warrant a 60 percent rating.

In addition, staged ratings are not applicable for the period since September 1, 2008, since at no point did the Veteran's disability approximate the criteria for a disability rating greater than 40 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding employment, the Board notes that the issue of entitlement to a TDIU is addressed in the Remand section.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the General Rating Formula for ratings of the genitourinary system under 38 C.F.R. § 4.115a and 4.115b.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of his residuals of prostate cancer, status post radiation therapy.


ORDER

Entitlement service connection is not warranted for:  bilateral hearing loss, tinnitus, hypertension, type II diabetes mellitus, and benign prostatic hypertrophy.  Entitlement to a disability rating greater than 40 percent for prostate cancer, status radiation therapy, for the period since September 1, 2008, is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the claim of entitlement to a disability rating in excess of 30 percent for PTSD, the Veteran contends that the severity of his disorder warrants a higher disability rating.  In the May 2011 Informal Hearing Presentation the representative stated that the Veteran's PTSD symptomatology had increasing in severity since his September 2007 VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Also, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Lastly, as to the TDIU issue, the Board finds that this claim is inextricably intertwined with the PTSD issue.  Therefore, adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above, since the outcome of the PTSD issue may impact the eventual determination on the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA North Texas Health Care System since August 2010.

2.   Then, after obtaining the VA treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's PTSD.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

The examiner should specifically address the functional effects of the disability under the ordinary conditions of daily life, including employment.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


